     Case: 1:20-cv-00113-MPM-DAS Doc #: 11 Filed: 03/17/21 1 of 1 PageID #: 51




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

JOHN DOE                                                                                PETITIONER

v.                                                                        No. 1:20CV113-MPM-DAS

STATE OF MISSISSIPPI                                                                  RESPONDENT


             ORDER DISMISSING AS MOOT PETITIONER’S MOTION [9] FOR
                   SERVICE OF PETITION AND MOTION [10] FOR
                                STATUS UPDATE

        This matter comes before the court on the motion [9] by the petitioner for the court to serve

the Respondent with the instant petition for a writ of habeas corpus under 28 U.S.C. § 2241, as well as

his motion [10] for a case status update. As the court has issued an order serving the State with the

petition and setting a response deadline, these to motions [9], [10] are DISMISSED as moot.

        SO ORDERED, this, the 17th day of March, 2021.


                                                        /s/ David A. Sanders
                                                        DAVID A. SANDERS
                                                        UNITED STATES MAGISTRATE JUDGE
